Inmate Locator
        Case                                                                     https://www.bop.gov/inmateloc/
                 1:16-cr-20549-RNS Document 1533-1 Entered on FLSD Docket 12/24/2020      Page 1 of 2

                                                                                                                                                            A-Z Topics   Site Map     FOIA


                                                                                                                                             Search bop.gov



           Home                About Us              Inmates                Locations                 Careers              Business             Resources

           Contact Us


                                                                            Find an inmate.
              Locate the whereabouts of a federal inmate incarcerated from 1982 to the present. Due to the First Step Act, sentences are
                being reviewed and recalculated to address pending Good Conduct Time changes. As a result, an inmate's release date
                may not be up-to-date. Website visitors should continue to check back periodically to see if any changes have occurred.


                                                                 Find By Number                       Find By Name



                   First                       Middle                            Last                           Race                                  Age        Sex

                    arnaldo                                                      carmouze


                 1 Result for search arnaldo carmouze                                                                                 Clear Form                 Search




                                                               ARNALDO CARMOUZE
                                                               Register Number: 13742-104                                            Related Links
                                                                                                                                     Facility Information
                                                               Age:        61
                                                                                                                                     Call or email
                                                               Race:       White
                                                                                                                                     Send mail/package
                                                               Sex:        Male
                                                                                                                                     Send money
                                                               Located at: Miami FCI                                                 Visit
                                                                                                                                     Voice a concern
                                                               Release Date: 02/09/2024




                                                                About the inmate locator & record availability




           About Us                 Inmates             Locations                   Careers                 Business                   Resources                Resources For ...
           About Our Agency         Find an Inmate      List of our Facilities      Life at the BOP         Acquisitions               Policy & Forms           Victims & Witnesses
           About Our Facilities     First Step Act      Map of our Locations        Explore Opportunities   Solicitations & Awards     News Stories             Employees
           Historical Information   Communications      Search for a Facility       Current Openings        Reentry Contracting        Press Releases           Federal Executions
           Statistics               Custody & Care                                  Application Process                                Publications             Former Inmates
                                    Visiting                                        Our Hiring Process                                 Research & Reports       Media Reps
                                    Voice a Concern




1 of 2
                                                                             Exhibit A                                                                                        12/24/20, 6:04 PM
Inmate Locator
        Case                                                                     https://www.bop.gov/inmateloc/
                 1:16-cr-20549-RNS Document 1533-1 Entered on FLSD Docket 12/24/2020      Page 2 of 2

           Contact Us FOIA No FEAR Act Privacy Policy Information Quality Website Feedback   .
           USA.gov Justice.gov Open Government




2 of 2                                                                                           12/24/20, 6:04 PM
